 POSTAL SERVICE 635United States Postal Service and American Postal Workers Union Albany, NY Local 390, APWU, AFLŒCIO United States Postal Service and Mid Hudson Area Local, American Postal Workers Union, AFLŒCIO. Cases 3ŒCAŒ19545Œ1(P), 3ŒCAŒ19832(P), 3ŒCAŒ20203(P), 3ŒCAŒ19856(P), and 3ŒCAŒ20333(P) September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On December 31, 1997, Administrative Law Judge Howard Edelman issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order as modified.2  This consolidated case arises out of a dispute regarding the obligations of the Respondent to respond to informa-tion requests made by the Union.  Over the course of sev-eral months, between 1995 and 1996, the Union requested from the Respondent various information which the Union contended was necessary to process grievances.  Each of the Union™s requests either demanded an existing docu-ment or expressly requested a response from the Respon-dent.  The judge found that the Respondent violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act by refusing or otherwise failing to provide the requested in-formation or by unnecessarily delaying its responses to the Union™s requests.  We agree with the judge that the Re-spondent has violated Section 8(a)(5) and (1).                                                            1 We find in agreement with the judge that the documents requested in relation to the Szlamowicz grievance may be applicable to other members of the bargaining unit as well, and are presumptively relevant.  The Respondent has not produced evidence to rebut that presumption, and the Union is therefore entitled to the information requested.  There-fore we find that the issue is not moot. Although he agrees with the judge that the Respondent violated the Act by its delay in responding to some of the Union™s requests, Mem-ber Hurtgen does not concur with the conclusion that the Respondent violated the Act by failing to provide the other documents requested with regard to the Szlamowicz grievance.  In this regard, he notes that the request was based solely on the Szlamowicz grievance.  Since the Szlamowicz grievance was resolved in favor of the grievant, the re-quested documents are no longer relevant, and the matter is now moot.  2 We have modified the judge™s recommended Order to conform to the requirements of Indian Hills Care Center, 321 NLRB 144 (1996), as revised in Excel Container, Inc., 325 NLRB 17 (1997). In adopting the judge™s Order we are not requiring that the Respon-dent produce any documents which it knows the Union already has.  Thus, the Respondent is not required to supply the Union Supervisor John  Fuschino™s August 17, 1995 ﬁinvestigative memorandumﬂ with regard to the alleged improper behavior by Supervisor George Guerin. 1. Supervisor Frank Appio™s attendance records The Union requested copies of two forms related to at-tendance (Forms 3971 and 3972) for Supervisor Frank Appio for the preceding 12-month period, stating in its request that it had reason to believe that the Respondent was treating supervisors differently from ﬁcraft employ-eesﬂ with regard to attendance.  The request was made in the course of handling a grievance for bargaining unit member Raymond Van Egghen, who had been issued a warning letter because of his absences.  The Respondent offered to provide 6 months of Appio™s records, as 6 months was the period that the Respondent had reviewed in determining to issue the warning letter to Van Egghen.  However, the Union insisted on obtaining the full 12 months of records requested.  The Respondent provided no records at all. The judge found that the Respondent™s failure to supply the requested information violated Section 8(a)(5) and (1) of the Act because the Respondent had an obligation to provide information pertaining to the alleged disparate treatment between bargaining unit employees and supervi-sory employees.  He concluded that such information was relevant because 1) both supervisors and bargaining unit members are subject to the same ﬁstandards of behaviorﬂ with regard to attendance; and 2) the Union™s request was based upon factual information in its possession and not mere suspicion. The judge rejected the Respondent™s con-tention that the request was moot because the Van Egghen grievance had been resolved. The Respondent excepted on the grounds that the atten-dance records were irrelevant to the Van Egghen griev-ance.  The Respondent contends that the Union failed to provide objective facts to demonstrate that Supervisor Appio had the same or similar attendance problems as Van Egghen.  Even if the requested information is relevant, the Respondent argues, the Union is entitled to no more than 6 months of records, since that is the time period relied upon in deciding to issue a warning letter to Van Egghen.  Fi-nally, the Respondent contends that the request for Ap-pio™s attendance records is now moot, because the Van Egghen grievance has been settled. An employer has a statutory obligation to provide re-quested information that is potentially relevant and will be of use to a union in fulfilling its responsibilities as the em-ployees™ exclusive bargaining representative, including its responsibilities related to processing grievances. GTE California, Inc., 324 NLRB 424, 426 (1997); see generally 332 NLRB No. 62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636NLRB v. Acme Industrial Co., 385 U.S. 432 (1967). 
Where, as here, the information sought concerns persons 
such as supervisors who are outside the bargaining unit, 
the union bears the burden of establishing the relevance of 
the requested information.  See United States Testing Co., 
324 NLRB 854, 859 (1997), rev. denied, enf. granted 
160 F.3d 14 (D.C. Cir. 1998), rehearing en banc denied 

(1999); Reiss Viking, 312 NLRB 622, 625 (1993). 
The Board uses a broad, discovery-type standard in de-
termining relevance in information requests, including 
those, like the instant case, for which a special demonstra-
tion of relevance is needed.  Under that standard, even 
potential or probable relevance is sufficient to give rise to 
an employer™s obligation to provide information.  United 
States Testing, supra, at 859; Shoppers Food Warehouse, 

315 NLRB 258, 259 (1994). 
We find that the Union has satisfied its burden of estab-
lishing the relevance of Appio™s attendance records.  The 
judge found that the attendance rules applicable to Appio 
were the same as those applicable to bargaining-unit 
members.  In addition, he concluded that the Union had 

made its information request based upon objective evi-
dence of possible disparate treatment of bargaining unit 
members in attendance matters.  Appio™s frequent ab-
sences had been directly obs
erved by union members, both 
while he was a member of the bargaining unit and after he 
became a supervisor.  Persons currently under Appio™s 

supervision observed that Appio was ﬁout quite a bitﬂ and 
had a history of being out frequently.  See 
Postal Service
, 310 NLRB 701, 702 (1993) (supervisor information may 
be relevant where both supervisors and unit employees are 
subject to the same restrictions and union™s request is 
based on more than ﬁsuspicionﬂ); see also 
United States 
Testing, 
supra, at 859 (a union satisfies its burden when it 
demonstrates a reasonable belief supported by objective 
evidence for requesting the information.).   
The Union™s purpose in requesting Appio™s attendance 
records was to determine whether Appio™s absences were 
scheduled or unscheduled.  That information would allow 
the Union to evaluate whethe
r there was disparate treat-
ment of supervisors and bargaining unit members with 
regard to attendance.  Appio™
s records are clearly relevant 
to this inquiry. 
We also agree with the judge that the Respondent is ob-
ligated to provide the Union the requested attendance re-
cords for the entire 12-month period requested.  The re-
cords are relevant under the Board™s broad discovery-like 
standards.  Moreover, the record shows that in other in-
stances management has issued warnings on the basis of 
unscheduled absences over a 12-month period. 
Finally, we affirm the judge™s conclusion that the Un-
ion™s request is not moot.  In its written request for Ap-
pio™s records, the Union expressly stated that it had  ﬁrea-

son to believe that management is treating supervisor(s) 
differently than [sic] craft employees concerning atten-
dance (unscheduled absences).
ﬂ  The concern with dispa-
rate treatment was reiterated in a later letter dated July 1, 
1996 from Union Vice President Joseph Harden to the 
Respondent.  This request was relevant to all bargaining 
unit members, and was not limited to Van Egghen.  Con-
sequently, resolution of the Van Egghen grievance did not 
obviate the need for the information.   
2. Supervisor John Fuschino™s investigative report 
We agree with the judge that the Respondent violated 
Section 8(a)(5) and (1) by its negative response to the Un-
ion™s October 31 request for any investigative reports 
made by Supervisor Frank Fuschino.  The Fuschino report 
addressed an incident that involved members of the bar-
gaining unit, and was presumptively relevant.  See 
Calmat 
Co.
, 331 NLRB No. 141 (2000).  The Respondent was 
therefore obligated 
either to produce the report or to pro-
vide the Union with some timely legitimate explanation 
for its refusal.  The Respondent did neither.  Having re-
quested the Union to justify its October request in Novem-
ber, the Respondent advised the Union the following May 
that it probably would not allow it to have a copy of the 

report.  We find the Respondent™s conduct inconsistent 
with the obligation to bargain in good faith. 
Unlike our dissenting colleague, we do not find it a de-
fense to our finding of a violation that, during the entire 
period that the Respondent neither responded to the Un-
ion™s request nor produced the document, both the Union 
and the Respondent were acting under a misapprehension: 
both were unaware that the report at issue had already 
been turned over to the Union as part of a response to an 
earlier Union request.  The relevant point, insofar as our 
finding of violation is concerned,
3 is that the Union was 
unaware that it had the report and that the Respondent 
neither produced the report again nor advised the Union 
that it had previously provided a copy of the report.  Be-
cause the Respondent made no timely appropriate re-
sponse to the Union™s request for a presumptively relevant 
document, we find that the Respondent violated Section 

8(a)(5) and (1) of the Act.
4                                                           
 3 We previously noted the remedial issue presented here.  See fn. 2, 
supra. 
4 Member Hurtgen disagrees.  The 
Respondent did not fail to reply 
to the Union™s request.  The Respondent told the Union that it was 
unlikely that it would grant the request.  As all parties now agree, the 
information had already been provided 
to the Union at the time of the 
Respondent™s reply.  Based on the Respondent™s reply, it appears that 
the replying official was unaware of th
is fact.  The majority says that 
the Union was also unaware that it ha
d the information.  In these cir-
cumstances, where there is a material
 mistake of fact, Member Hurtgen 
 POSTAL SERVICE 6373. Lisa Lynch™s report 
In the fall of 1995, Plant Manager Jim Thero asked EAP 
Coordinator Lisa Lynch to conduct a ﬁclimate assessmentﬂ 
of Tour III in the maintenance department.  The request 
was made in response to Lynch™s report to Thero that em-
ployees had complained to her about poor interpersonal 
relationships and poor communication with George 
Guerin, a supervisor on that shift.  The assessment in-
volved the interviewing of Guerin and the employees un-
der his supervision.  
The ﬁclimate assessmentsﬂ that Lynch performs for the 
Respondent include an evaluation of employee percep-

tions, a summary of those perceptions, and recommenda-
tions from employees to management officials.  In inter-
viewing employees, Lynch seeks to obtain an understand-
ing of how the employees feel about working both with 
one another and with their supervisors.  Copies of the as-
sessments are provided to selected members of manage-
ment 
The focus of the assessment is on the ﬁinterrelationships 
with other employees and supervisors.ﬂ  According to 
Lynch, the climate assessments are not investigative re-
ports because the purpose of an assessment and the subse-
quent report is not to assess blame.  Lynch does, however, 

assure her interviewees of confidentiality.  
The judge concluded that the Respondent was obligated 
to provide Lynch™s report to the Union.  He viewed the 
Respondent™s claim regarding Lynch™s report as one of 
confidentiality, but concluded that the claim was ﬁpretex-
tual.ﬂ  He also found that the claim was raised for the first 
time at hearing, and was therefore untimely.  The Respon-
dent excepts, asserting that the Lynch report is not subject 
to disclosure because: 1) the 
report was not relevant; 2) the 
report consisted of summaries of witness statements and 

was therefore privileged; and 3) the report was ﬁself-
evaluative,ﬂ and therefore pr
ivileged on that basis.  
We find no merit in the Respondent™s arguments.  The 
results of Lynch™s ﬁclimate assessmentﬂ of Tour III under 

Guerin™s supervision are relevant to the Union™s investiga-
tion of the allegations regarding Guerin™s treatment of 
bargaining unit members.  As noted above, the Board uses 

a broad discovery-like standard 
to measure relevance.  See 
United States Testing, 
supra.  Information related to bar-
gaining-unit members is presumptively relevant.  Lynch™s 
report contains data regarding unit members and their em-
ployment relationships, both among themselves and with 
their supervisor, and therefore is presumptively relevant.  
Neither can the Respondent find refuge in claims of 
privilege.  The Respondent contends that the material in 
                                                                                            
 efore not witness statements.  
believes that there was no violation.  And, if there was, there is no need 
for a remedial order. 
the Lynch report consists of witness statements or summa-
ries of witness statements a
nd is therefore privileged.  
Generally, witness statements, at least those obtained 
through an investigation of alleged employee misconduct, 
are privileged from pre-arb
itration disclosure.  See 
An-heuser-Busch, Inc., 237 NLRB 982 (1978) (general 

obligation to honor requests for information does not 

encompass the duty to furnish witness statements 
themselves).  However, Lynch expressly testified that her 
climate assessment and subsequent report did not 
constitute an investigation.  Neither the purpose nor the 
result of the report was related to any specifically 
identified event or circum
stance witnessed by the 
interviewees.  The interviewees were, in short, not 

witnesses and the summaries of Lynch™s interviews with 
them are ther
Even if the summary contained in Lynch™s report were 
construed as a summary of witness statements, the Union 

would be entitled to obtain the summary.  See 
Pennsyl-
vania Power & Light Co.
, 301 NLRB 1104, 1106 (1991).  
In Pennsylvania Power & Light Co.
, the employer relied 
upon information from informants in conducting an inves-
tigation of employee drug use, which led to discipline and 
discharge of those who tested positive for drugs.  The un-
ion sought a list of the informants who supplied the infor-
mation that led to the investig
ation, as well as the state-ments themselves, which the employer declined to pro-
vide.  The Board found that the employer was not obli-
gated to identify the informants, but was obligated to pro-
vide a summary of the info
rmants™ statements.  Id. 
The Respondent also casts the climate assessment as a 
ﬁself-evaluativeﬂ internal investigation for which it claims 

privilege.  We reject the claim here.  The case law indi-
cates instances in which employers have been required 
under Section 8(a)(5) to provide to unions data ﬁcompiled 
voluntarily and for the employer™s own purposes.ﬂ  
Asarco, Inc. v. NLRB
, 805 F.2d 194, 198 (6th Cir. 1986).  
The Board has addressed an employer™s refusal to produce 
such internal documents by treating the employer™s claim 
as one of confidentiality.  The Board balances the union™s 
need for the requested information against any ﬁlegitimate 
and substantial confidentiality interestsﬂ of the employer.  
Detroit Newspaper Agency
, 317 NLRB 1071, 1074 
(1995); see generally 
Detroit Edison Co. v. NLRB
, 440 
U.S. 301(1979).   
There is no basis upon which to exclude the Lynch re-
port from disclosure as a ﬁself-e
valuativeﬂ internal report.  
The mere fact that the employer generates an internal 
document does not per se make the document immune 
from disclosure.  
Detroit Newspaper Agency
 at 1073.  
Moreover, to invoke the balancing test for confidential 
information, which is the test applicable to such internal 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638documents, the employer must first prove its confidential-
ity claim, 
id.
 at 1074.  This the Respondent has failed to 
do.   Finally, the judge also rejected the Respondent™s possi-
ble claim of ﬁconfidentialityﬂ
5 because the Respondent did 
not raise the issue until the hearing or seek to demonstrate 

that the balance of interests weighed against disclosure.  
Consequently, the judge found, and we agree, that the Re-
spondent is now estopped from asserting the confidential-
ity issue. 
Assuming arguendo that the Respondent is not estopped 
from asserting the confidentiality claim, the Respondent™s 
claim must still fail.
6  A party claiming confidentiality 
must tell the union of its claim and bargain to seek ac-

commodation of its interests.  See 
Minnesota Mining & 
Mfg. Co., 261 NLRB 27 (1982).  Here, the Respondent did 
not advise the Union that it was declining to produce the 

Lynch report for reasons of confidentiality.  Neither did it 
make any effort to approach the Union to bargain about 
limiting the information provided in order to protect the 
alleged confidentiality.   
Accordingly, we adopt the judge™s finding that the Re-
spondent violated Section 8(a)(5) and (1) of the Act by 

refusing to provide the Union a copy of the Lynch report. 
4. Union™s request for reasons why Dorothy Holveg™s ab-
sence documentation was insufficient under Employment 
and Labor Manual  
We agree with the judge, for the reasons set forth in his 
decision, that the Respondent violated Section 8(a)(5) and 

(1) by failing to direct the Union to section 513.364 of the 
Employment and Labor Manual (ELM) and failing to ex-
plain why Dorothy Holveg™s
 absence documentation was 
insufficient.  We differ with our dissenting colleague on 

this point for the following reasons.   
The Union™s written request sought to learn all reasons 
why the documentation that Dorothy Holveg had provided 
for her absence ﬁ[did] not me
et the criteria outlined in 
ELM 513.ﬂ  The Union was concerned that the Respon-
dent had rejected a medical excuse of a type that it previ-
ously had considered sufficient and that by demanding 
more detail than Holveg™s physician™s statement that she 

was incapacitated, the Respondent was improperly seeking 
restricted information about her medical condition. 
                                                          
                                                           
5 The Respondent asserts that, contrary to the judge, it ﬁnever made a 
claim of confidentiality.ﬂ  Rather
, it contends, it claimed privilege 
based on the fact that the Lynch repo
rt consisted of witness statements 
and that it was a ﬁself-evaluativeﬂ report.  However, the Respondent 
requests that, if the Board finds the re
port is relevant and not privileged, 
the parties be required to engage in ﬁaccommodative bargainingﬂ re-
garding the report.  Inasmuch as we reject the Respondent™s claim of 
privilege, we deny the request. 
6 We agree with the judge, for the reasons set forth above, that the 
Respondent™s possible claim of confidentiality is without merit.   
Merely referring the Union to the entire text of ELM 
513 is not, in our view, a good faith response to the Un-
ion™s request for an explanation why Holveg™s documenta-
tion was insufficient under ELM 513.  At a minimum, the 
Respondent needed to direct the Union to the particular 
portion of ELM 513 on which Respondent relied and to 
identify the alleged deficien
cies of Holveg™s documenta-
tion by reference to that section.  The Respondent did not 
direct the Union to ELM 513.364, which states that ﬁNor-
mally, medical statements such as ‚under my care™ or ‚re-
ceived treatment™ are not acc
eptable evidence of incapaci-
tation to perform duties.ﬂ  Nor did the Respondent explain 

why a physician™s express statement that an employee is 
incapacitated is not sufficien
t evidence of incapacitation.  
By failing to make an appropriate response to the Union™s 
request for relevant information, the Respondent violated 
Section 8(a)(5) and (1) of the Act.
7 5.  Additional requests related to Holveg™s absence 
On October 10, 1996, the Union requested a written ex-
planation as to 1) why Supervisor Ray Reilly contacted 
Dorothy Holveg™s personal physician and 2) why Reilly 

insisted that Holveg provide him a specific diagnosis and 
prognosis of her medical condition.  The judge concluded 
that the Respondent violated Section 8(a)(5) and (1) by 
delaying more than 4 months to respond to the Union™s 
requests.  Reilly testified that he responded orally to both 
requests, providing the information to another steward.  

However, the judge found that Reilly™s response in Febru-
ary 1997, covered only the first inquiry regarding his con-
tact with Holveg™s physician
 and did not address the sec-
ond request regarding Reilly™s demand for a diagnosis and 
prognosis of Holveg™s medical condition.  The Respondent 
excepts, arguing that it had no duty to give the Union a 
written explanation of its reasons for insisting on a specific 
diagnosis and prognosis of Holveg™s medical condition, 
since no such document existed.   
We agree with the judge that the Respondent™s delay of 
several months in responding to the Union™s inquiry vio-

lated Section 8(a)(5) and (1).  Where relevant information 
is requested, the employer is required to furnish it in a 
timely fashion.  
Overnite Transportation Co.
, 330 NLRB 
No. 184 (2000).  The Respondent provided no explanation 
which would justify the 4- or 5-month delay.   
 7 Member Hurtgen disagrees with hi
s colleagues™ conclusion that the 
Respondent violated the Act by simply advising the Union to see sec. 
513 of the ELM when the Union aske
d why Dorothy Holveg™s absence 
documentation did not meet the criter
ia of sec. 513 of the ELM.  He 
would not require the Respondent to 
point out ﬁchapter and verseﬂ of 
the ELM.  In his view, if the Uni
on needed more information after 
reading sec. 513, it could have asked 
the Respondent for a clarification.  
Member Hurtgen does not view the ob
ligation to supply information as 
extending to the giving of one™s position on the merits.  
 POSTAL SERVICE 639Likewise, the Respondent™s failure to respond at all to 
the second inquiry as to why a prognosis and diagnosis 
were demanded violated the Act.
8  The Respondent could 
not simply remain silent in 
the face of the Union™s request 
for information.  We therefore affirm the judge™s finding 

that the Respondent™s failure to respond to the Union™s 
request violated Section 8(a)(5) and (1) of the Act. 
6. Union™s request for reason why Holveg was scheduled 
to report for September 28, 1996, and not paid 
Holveg was scheduled to work on September 28, 1996.  
She reported to work, but was not paid for any time, de-
spite the fact that persons reporting for work are generally 
guaranteed a minimum of two hours work.  The Union 
requested the reason why Holveg was scheduled to report 
and not paid. 
Reilly
9 testified that he orally provided the information 
requested, advising that necessary medical documentation 
had not been received prior to the scheduled reporting 
date, as required.  Therefore he did not schedule Holveg to 
report.  O™Neill, on the other hand, testified that she re-
ceived no response at all from 
Reilly.  The judge credited 
O™Neill™s testimony and concluded that the Union never 
received a response.  The judge 
further opined that even if 
Reilly™s assertion that he had responded orally were to be 
credited, the failure to provide a written response, or at 
least an explanation that such
 information had been previ-
ously given, violated Section 8(a)(5) and (1).   
We affirm the judge, but we do not pass on the judge™s 
findings as to whether there would have been a violation if 
Reilly™s testimony had been credited. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders that the Respondent, U.S. Postal Service, 
Albany, New York, its office
rs, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified: 
1. Substitute the following for paragraph 2(a). 
ﬁ(a) Furnish the Union the requested information as set 
forth in the decision herein.ﬂ 
2. Substitute the following for paragraph 2(b). 
ﬁ(b) Within 14 days after service by Region 3, post at all 
facilities in the Albany and Poughkeepsie, New York area, 
copies of the attached noti
ce marked ﬁAppendix.ﬂ  Copies 
of the notice, on forms provided by the Regional Director 
                                                          
 8 The judge found that Reilly did not respond to the second request 
notwithstanding Reilly™s testimony to the contrary.  The Respondent 
has not excepted to the judge™s factual finding on that issue. 
9 The judge inadvertently refers to
 Reilly as ﬁLilly.ﬂ  Lilly was the 
Respondent™s labor relations represen
tative, while Reilly was the Offi-
cer in Charge who supervised Holveg. 
for Region 3 after being signed by Respondent™s author-
ized representative, shall be posted immediately upon re-
ceipt and maintained by Respondent for 60 consecutive 
days in conspicuous places including all places where no-
tices are customarily posted. 
 Reasonable steps shall be 
taken by Respondent to ensure that the notices are not 

altered, defaced, or covered by any other material.  In the 

event that, during the pendenc
y of these proceedings, the 
Respondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by 
the Respondent at any time since August 29, 1995.ﬂ 
3. Substitute the attached notice for that of the adminis-
trative law judge. 
 APPENDIX B 
NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain collectively with the 
American Postal Workers Union, AFLŒCIO, and its 
aforementioned locals as the ex
clusive representative of all 
the employees in a unit appropriate for the purposes of 
collective bargaining within the meaning of Section 9(b) 

of the Act, composed of maintenance employees, special 
delivery messengers, motor vehicle employee, and postal 
clerks, by refusing to provide or delay providing the Union 
with information for the processing of grievances. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL furnish the Union the following information: 
(1) Forms 3971 and 3972 for Supervisor Frank Appio; (2) 

the climate assessment report of Lisa Lynch; (3) an expla-
nation of why Supervisor Ray Reilly insisted that bargain-
ing-unit member Dorothy Holveg provide him a diagnosis 

and prognosis of her medical condition; and (4) an expla-
nation of why Holveg was scheduled to report for Septem-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640ber 28, 1996, and not paid; (5) Forms 1412 for the period 
from May 28 to August 28, 1995, at the Albany GMF 
window, requested in regard to the letter of demand issued 
to bargaining unit employee Szlamowicz; (6) Forms 3320 
for Szlamowicz for the period from May 28 to August 28, 
1995; (7)  Form 25 for the unit employees at the Albany 
GMF and for Szlamowicz; (8) Forms 1412 for the entire 

period of the letter of demand issued to Dorothy Holveg; 
(9) all Plateskill PTF schedules for pay periods 19-2, 20-1, 
20-2, and from September 7-17, 1996; and (10) all ﬁnotes, 
directives, files, informati
on, etc.ﬂ concerning Dorothy 
Holveg™s suspension, including notes and memoranda of 

Supervisors Picarello and Reilly. 
UNITED POSTAL SERVICE 
Robert A. Ellison, Esq., for the General Counsel.
 Geraldine Rowe and Charles J. Zudek, Esqs., 
for the Respondent. 
DECISION 
STATEMENT OF THE CASE 
HOWARD EDELMAN, Administra
tive Law Judge.  This 
case was tried before me on June 9 and 10, in Albany, New York. 
On various dates in 1995 and 1996 American Postal Workers 
Union, Albany, New York Local 390, APWU, AFLŒCIO (Local 
390), and Mid Hudson Area Local, American Postal Workers 
Union, AFLŒCIO (the Mid Hudson) filed charges against the 
United States Postal Service (Respondent).  On February 28, 
1997, a third amended consolidated complaint issued alleging 
violations of Section 8(a)(1) and (5) of the Act.  The thrust of the 
complaint alleged that on various dates Respondent had refused 
to furnish certain information in
 response to various written re-
quests from both Local 390 and the Mid Hudson. 
Briefs were filed by counsel for the General Counsel and 
counsel for Respondent.  On my consideration of the entire re-

cord, the briefs, and my observation of the demeanor of the wit-
nesses, I make the following 
FINDINGS OF FACT 
Respondent provides postal service for the United States of 
America and operates various facilities throughout the United 
States in the performance of that function, including a general 
mail facility located at New Karner Road in Colonie, New York, 
and about 16 other facilities in the Albany, New York vicinity 
(the Albany facilities), general 
mail facilities located at Pough-
keepsie, New York, and Arlington,
 New York (the Poughkeepsie 
facility), and a general mail facility located at Plattekill, New 
York (the Plattekill facility). 
The Board has jurisdiction over Respondent and this matter by 
virtue of Section 1209 of the PRA. 
It is admitted that Local 390 is a labor organization within the 
meaning of Section 2(5) of the Act. 
It is admitted that Mid Hudson is a labor organization within 
the meaning of Section 2(5) of the Act. 
It is also admitted that American
 Postal Workers Union,  (the 
Union) is a labor organization within the meaning of Section 2(5) 

of the Act. Since on or about 1971, the Union and Respondent have been 
parties to successive collective-bargaining agreements for em-

ployees in the unit set forth below, the most recent of which is 
effective by its terms for the period November 21, 1994, through 
November 20, 1997. 
All employees of Respondent employed nationwide in the fol-
lowing classifications of the collective-bargaining agreement 
referred to above, constitute a unit appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the 
Act. 
Maintenance employees, special delivery messengers, motor 
vehicle employees, postal clerks 
Joseph Harden, Local 390 vice president, testified that his lo-
cal represents approximately 1600 employees.  He described the 
information requests in issue that
 pertain to his local as follows: 
The information requested by letter on August 3, 1995, seeks 
the Forms 2608 and/or 2609 regarding 11 grievances.  The 
documents indicates that while the request was approved on Au-
gust 4, and that the information was provided except for griev-
ances 7 and 8.  The forms are management step 1 and step 2 
decision summary forms.  The Union never received items 7 and 
8.  On about January 1996, the Union received notification that 
the forms had not been compiled on these two grievances.  

Harden testified that there were step 1 meetings on these two 
grievances and were submitted to step 2 of the grievance proce-
dure on May 1, 1996, but the grievances were subsequently re-
solved.  Thus, at the time of the information requests, the griev-
ances were pending.  Normally, the form 2608 (step 1 summary) 
is prepared by management right after the step 1 meeting.  The 
Union has routinely received the Forms 2608 and 2609 when 
requested. 
Under the contractual grievance procedure, a grievance must 
be filed within 14 days from the incident.  Management is re-
quired to provide its step 1 decision within 5 days.  The step 2 
form then has to be submitted by the Union within 10 days.  Af-
ter the step 2 answer is provided
, the Union has 15 days in which 
to submit the matter to step 3. 
The Board has held that the delayed and untimely submission 
of information does not fulfill the duty to bargain under the Act 
or obviate the need for a remedy.  
Association of D.C. Liquor 
Wholesalers,
 300 NLRB 224, 229 (1990).  In this regard, the 
Board has found delays of 5 weeks and 2 months to be excessive.  
See 
Postal Service
, 308 NLRB 547, 550 (1992), 
Postal Service, 
310 NLRB 530, 536 (1993).  While most of the requested infor-

mation was provided on a timely basis, I conclude that the delay 
of 5 months (August to January) in informing the Union that 
there were apparently no Forms 2608 and 2609 on item 7 and 8 is 
excessive, and violative of Section 8(a)(1) and (5) of the Act. 
On August 28, 1995, the Union requested all maintenance 
craft assignment orders in accordance with a local memorandum 
of understanding.  The request noted that the Union had not re-
ceived the forms all year.  Harden testified that these forms 
(Forms 1723) involve craft employees who are given higher-level 
assignments, and, pursuant to the local memorandum of under-
standing, the Union is to receive the forms each month.  The 
Union received no response to the request until January or May 
1996.  POSTAL SERVICE 641Manager of plant maintenance, Frank Fuschino, testified that 
there was a turnover in secretarial personnel and the new secre-
tary was not aware that the assignment orders were supposed to 
be provided to the Union. 
Respondent does not deny that it unduly delayed in providing 
the information.  Thus, the information was provided 5 to 9 
months after the request.  I concl
ude such delay was violative of 
Section 8(a)(1) and (5) of the Act.
  To the extent the information 
was provided, the remedy would be limited to a cease-and-desist 
order. The Union™s August 29, 1995 request has six parts, and it was 
partly approved on August 30.  The terms pertain to a letter of 
demand issued to window clerk Szlamowicz for a cash shortage.  
The employee had a cash shortage of $203, and management was 
seeking to have him reimburse the Postal Service for the short-
age. Item 1 (Forms S71Œ3294Œ3368Œ3369) was provided on Octo-
ber 2, 1995. 
Item 2 (Szlamowicz check lists May 28ŒAugust 28) was re-
ceived on October 2, 1995. 
Item 3 seeks Szliamowicz™ form 17™s (stamp requisition forms) 
for May 28ŒAugust 28.  On October 2, the Union was only pro-
vided the forms for the period from July 25 to August 28. 
Item 4 requests the unit 1412s (employee continuous account-
ability records) from May 28 to August 28 at the General Mail 
Facility window.  The request was denied on the asserted basis 
that the information was not relevant.  The forms show employee 
balances, transfers of stock and other transactions by employees.  
According to Harden, the Union was attempted to ascertain 
where the cash shortage came about.  In looking at these forms, 
the Union may have been able to ascertain if there was a paper 
error in connection with transfers of money and stamps from one 
employee to another.  With this information the Union might 
have established a relationship between the transfer of stamps or 
money between employees and Szlamowicz™ cash shortage.  The 
Union never received this information. 
Item 5 seeks Forms 3320 for Szlamowicz during the May 28Œ
August 28 period.  Management wrote ﬁWhat?ﬂ next to the re-
quest.  In May 1996, Harden met with the Employer™s labor rela-
tions representative, Dan Lilly, who advised that the 3320 was an 
all-purpose form.  Harden learned that the steward had put down 
the wrong number, and he was actually seeking the Forms 3220 
(envelope discount sheet).  Appa
rently, it was never received by 
the Union. Item 6 requests the form 25 (stamp for record employee trust 
fund and record unit trust) for the unit and Szlamowicz.  Man-
agement again wrote ﬁWhat?ﬂ next to the request.  The informa-
tion was never provided.  As of th
e time Harden met with Lilly in 
May 1996, the grievance had been settled based on manage-
ment™s withdrawing of the letter of demand. 
According to Lilly, management did not have copies of the 
Form 17™s for May 28ŒJuly 24, and the Union never indicated 
that the forms were still needed af
ter it was informed of this.  As 
to the Forms 1412 (item 4), Lilly determined the information was 
not relevant and the Union never i
ndicated that this response was 
unsatisfactory.  Lilly similarly stated that he was never informed 

by the Union that his responses 
to items 5 and 6 above were un-
satisfactory.  The grievances was withdrawn by the Union after 

step 2. 
Argument 
With regard to items 1, 2, and 3 above, I conclude that the 5-
week delay in providing the information was excessive, and in 
violation of Section 8(a)(1) and (5).
  In addition, in regard to item 
3, it appears that the information for the period from May 28 to 
July 25 was never provided.  To the extent that the information 
does exist, I recommend Respondent be ordered to provide the 
information.  With regard to ite
m 4 (Forms 1412), the Union has 
clearly established their relevanc
e, and Respondent™s refusal to 
provide this information was violative of Section 8(a)(1) and 5.  I 

conclude that Respondent should
 be ordered to make the infor-
mation available to the Union.  W
ith regard to item 5, I conclude 
it would not have been difficult for Respondent to seek a clarifi-
cation from the Union upon receipt of the request.  In any event, 
after the Union corrected the request in May, the Union was 
never thereafter provided the information.  Similarly, as to item 
6, the information was never provided.  In these circumstances, I 
conclude Respondent violated Section 8(a))(1) and (5) and that 
Respondent should be ordered to provide items 5 and 6 to the 
Union. 
While the underlying grievance has since been settled, this 
does not render the issue moot.  See 
Metlox Mfg. Co., 225 NLRB 
1317, 1328 (1976), (ﬁ[E]ven assuming that all three of the griev-
ants are no longer employed by the Respondent or have lost all 
interest in their grievances it does not render the grievances moot 
and make the Union™s need for the information academic, for, in 
processing grievances like the one
s involved herein, the Union is 
‚safeguarding not only the particular employee™s interest, but also 
the interest of the entire bargaining unit by exercising vigilance to 
make certain that the employer does not initiate or continue a 
practice of imposing punishment unjustly.™ﬂ) 
T. U. Electric
, 306 
NLRB 654 (1992) (leave to comp
liance stage a determination of 
effect of withdrawal of grievance on affirmative relief provi-
sions); 
Postal Service
, 307 NLRB 429 fn. 2 (1192) (although 
arbitration concluded, respondent 
failed to show information only 

possibly relevant in proceeding 
to reopen arbitration to which 
arbitrator had no authority). 
On September 11, 1995, the Union requested a ﬁcopy of the 
signed written agreement to extend the Local MOU Maint.  Holi-
day Pecking . . . order beyond the one year test period,ﬂ and a 
ﬁcopy of any notes made by verbal agreement pertaining to 
above.ﬂ  On September 14, the fi
rst part was approved, and the 
second part was disapproved on the basis that ﬁpersonal notes are 

personal.ﬂ  On January 26, 1996, there was a further response 
that in fact there was no signed written agreement in existence, 
and, as to the second part of the request, personal notes are not 
required to be shared. 
According to Harden, the Union was contending that if there 
was anything negotiated that the notes would ﬁback upﬂ the exis-
tence of such an agreement.  He further noted that the notes were 
not personal in that they would have been notes concerning a 
meeting between the parties and they would have shown whether 
there was any agreement to extend the 1-year trial period. 
Fuschino testified that he informed the Union that there was no 
written agreement to extend the 
MOU, and that he normally 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642would have done so 2 or 3 weeks after receipt of the information 
request.  Fuschino further contends that, since there was no writ-
ten or verbal agreement, there were no notes pertaining to such 
an agreement. 
Lilly states that since there was no extention of the test period, 
there were in fact no ﬁnotes made by verbal agreement.ﬂ  How-
ever, Lilly never advised the Union of this in responding to the 
information requests. 
As to the request for the ﬁsigned written agreement,ﬂ Fuschino 
testified that he ﬁwould haveﬂ in
formed the Union within 2 or 3 
weeks of receipt that there was no written agreement.  While it 

appears that there is fact was not such written agreement, it is less 
than clear that Respondent ever expressly informed the Union of 
this.  In these circumstances, I conclude that Respondent™s failure 
to timely advise the Union of the nonexistence of such an agree-
ment was unlawful, and violative of Section 8(a)(1) and (5).  
With regard to the request for any notes regarding such an 
agreement, I further conclude that Respondent™s express denial of 
the request is also violative of Section 8(a)(1) and (5).  Respon-
dent appears to take the position that such notes are ﬁpersonal.ﬂ  
However, the Board has observed 
that such a claim of confiden-
tiality is limited to a few categories, i.e., that which would reveal 
highly personal information, substantial proprietary information, 
could reasonably be expected to lead to harassment or retaliation 
and traditional privilege.  Detroit Newspaper Agency
, 317 NLRB 
1071, 1073 (1995).  None of those exceptions apply here.  Ac-
cordingly, I conclude that Respondent refusal of the request for 
notes was violative of Section 8(a)(1) and (5).  In this regard, it 
also appears that Respondent never even advised the Union that it 
apparently has no such notes.  In these circumstances, I would 
conclude that Respondent should be ordered to provide the notes 
to the extent they exist and, if they do not exist, to timely inform 
the Union of that fact. 
On October 11, 1995, the Union requested (1) all maintenance 
craft route sheets for all occupational groups and tours, (2) copy 
of all maintenance craft routes by-passed report for AP 13, show-
ing total hours by-passed year to date, and, (3) copy of all main-
tenance craft routes reported with variance for AP 13, showing 
total hours year to date with reported variances.ﬂ  The exhibit 
reflects that the request was a
pproved on October 12, and that 
items 2 and 3 were sent to the Union on October 27 and that 
Respondent was still working on item 1.  In this regard, a memo-
randum dated October 17, Lilly in
structed Maintenance Manager 
John Fuschino to have the Union identify which copies it needed, 
to which Harden replied to Lilly that ﬁWe need all copies re-
quested.ﬂ  An October 26, 19
95 memorandum from Fuschino to 
Lilly notes that the information was being forwarded to Lilly, but 
that item 1 was too numerous to copy, and suggesting that a un-
ion steward review the materials in
 maintenance control.  Harden 
responded to Lilly that the route sheets are filed in folders, and 

the only time involved in making copies would be removing the 
routes sheets from folders and walking them down to Lilly™s 
office.  A December 14, 1995 notation indicates that Fuschino 
had informed Harden on October 24 that he would provide the 
requested information, but that it still had not been received as of 
December 14, 1995.  Accordingly, on December 27, 1995, 
Harden informed Lilly that it was Harden, not a steward, who 
was handling the subject (imprope
r staffing/by-passed routes); 
the routes sheets should be in folders and if there were only one 
copy in each file, Harden would make the copies himself, the 
route sheets are relevant to investigate a possible grievance on 
maintenance craft staffing, there 
had been a new staffing package 
completed by management.  Harden
 further advised Lilly that, as 
to the request for ﬁall maintenan
ce craft routes by-passed report 
for AP 13, showing total hours by
-passed year to date,™™ he was 
seeking a copy of all maintenance craft routes by-passed Reports 
showing total hours bypassed for th
e year to date, and, if there 
was no such report, then the Union was seeking the total hours 

by-passed for each AP ([i.e., accounting period.)]  Harden also 
noted that the Union was seeking the same information as to all 
maintenance craft routes reported 
with variances for the year to 
date. Harden testified that there had been a number of grievances 
regarding maintenance staffing and routes.  As to item (1) above, 
Harden states he never received th
is information.  As to his De-
cember 27, 1995 note to Lilly, Hard
en received no response until 
May 1996, at which time he received the custodial route sheets.  
However, he still has not receive
d the route sheets for other main-
tenance occupational groups, including electronic technicians, 
maintenance mechanics, stationery engineers, and electricians. 
Fuschino acknowledged that only
 custodial route sheets were 
provided, and not those of other maintenance craft occupations, 
although they did exist, since normally improper staffing had 
been a custodian issue. 
While it appears that Respondent timely provided some of the 
information covered under items 2 and 3 above, not all of it was 
provided.  As to item 1, only the custodial route sheets were pro-
vided, and there was a delay of 7 months in providing it.  As of 
this date, the route sheets for th
e remaining maintenance groups 
have still not been provided.  A
ccordingly, I conclude that by 
causing a delay in providing such relevant information, and by 
failing to provide such other information Respondent violated 
Section 8(a)(1) and (5) of the Act.  I further conclude that Re-
spondent be affirmatively ordered to provide the remaining in-

formation. 
On October 19, 1995, the Union requested:  (1) copy of oper-
ating instructions pertaining to ne
w plastic baler machine, includ-
ing hooks or manuals, and (2) list of custodians trained on the 

machine. 
On January 25, 1996, Harden was informed that his operating 
instructions were on order from the manufacturer.  The informa-
tion was requested pursuant to a grievance alleging that the cus-
todians assigned to the machine were entitled to a higher pay rate 
for that work.  Thus, the Union was trying to ascertain the extent 
of expertise or training that was required.  Harden ultimately 
received the operating instructions and list of custodians in May 
1996.  Lilly asserts that the list of custodians was provided on 
January 23, 1996. 
Harden noted that in general the delay in receiving requested 
information jeopardizes grievances
 in that the Union may believe 
it has a meritorious grievance but does not have the supporting 
documentation and there may be additional arguments that could 
otherwise have been advanced in support of the grievance.  Also, 
even when the Union receives the 
information at a later step of 
the grievance procedure, Respondent could argue that the Union 
 POSTAL SERVICE 643is estopped from raising arguments on the basis that they should 
have been advanced at the initial stages of the grievance. 
Fuschino testified that he informed the Union that the manual 
had been misplaced and that a request had been made to the 
manufacture for a copy.  Although it was received, Fuschino did 
not know if it was provided to th
e Union until about 1 week prior 
to the hearing herein. 
Although the information was received, I conclude that the de-
lay was unlawful.  Thus, the list of custodians was not provided 
until 3 months after the request (under Lilly™s account) or 7 
months (under Harden™s account).  Although Respondent had to 
order the instructions from the manufacturer, it appears that the 
Union was not informed of this fact and 3 months after the re-
quest.  I conclude such delay in informing the Union violated 
Section 8(1)(1) and (5) of the Act. 
  On August 31, 1995, the Union requested copies of all blue-
prints for the Carrier Annex and Fort Orange Station, including 

exterior grounds, Gene
ral Mail Facility and Vehicle Maintenance 
Facility (GMF and VMF), and 
the GMF and VMF exterior grounds, in connection with a maintenance staffing grievance. 
Harden testified that custodial staffing is based largely on the 
interior and exterior square footage.  The requested information 
would verify management™s computation of area.  The Union did 
not obtain access to the information until May 1996, when 
Harden  met with Lilly and expl
ained further the need for the 
information.  Harden noted that he had previously discussed the 
need for this information. 
The evidence shows that the Union™s request for the blueprints 
as initially effectively denied.  However, while Lilly asserts that 
he received no response from the Union as to relevance, Harden 
asserted that it had explained the need for this information to 
Respondent.  In this regard, it would appear that the relevance is 
sufficiently set forth on the information request form.  In any 
event, I conclude that the delay of over 8 months in providing 
this information is excessive and violative of Section 8(a)(1) and 
(5). On August 31, 1995, the Union requested the ﬁcontract costsﬂ 
reports showing total dollars and contractors for all fiscal year 
1995 expenditures from the ﬁMARSﬂ reporting system. 
Harden testified that this information pertained to the possible 
contracting out of bargaining unit work.  On September 13, 1995, 
Lilly responded by questioning the relevance of the request.  In 
March 1996, the Union was informed by Respondent that the 
report did not show total dollar expe
nditures.  Lilly states that he 
learned on March 8, 1996 that there were no documents respon-

sive to the request, and he passed on that information to the Un-
ion on March 11. 
Fuschino testified that he submitted to Lilly what he viewed as 
a contract cost report.  He states that Lilly told him that the Union 
felt what was provided was not re
sponsive and that the Union 
was asked to clarify the request but never did so. 
I conclude that such delay, of over 6 months in responding to 
the request was excessive, and violative of Section 8(a)(1) and 

(5). On October 31, 1995, the Union requested (1) a copy of all in-
vestigation reports including recommendations made by Em-
ployee Assistance Program (EAP) Coordinator Lisa Lynch, 
postal inspectors, and Maintena
nce Manager John Fuschino re-
garding George Guerin, pertaining to alleged improper behavior 

(threats and harassment) by Guerin, a supervisor, toward the tour 
three shop steward and custodians, and (2) a copy of any actions 
including disciplinary action, taken against Guerin regarding 
these allegations. 
On November 9, 1995, Lilly as
ked the Union to provide justi-
fication for the request. 
According to Harden, bargaining unit employees had been dis-
ciplined for engaging in similar misconduct and the Union was 
attempting to establish that the Employer had treated them in a 
disparate manner.  The Union had been advised by a shop stew-
ard that he had been threatened 
by Guerrilla on two occasions.  
The Union understood that supervisors were under the same 

standards of conduct as bargaini
ng unit employees.  In this re-
gard, the Postal Service™s ﬁzero toleranceﬂ policy against vio-

lence, and threats of violence, apply to all employees.  Pursuant 
to this policy, which provides that such acts can result in termina-
tion of employment, a Crisis Team may be activated by contact-
ing the EAP coordinator.  A Postal Service newsletter provides 
that every incident involving threatened or actual assaults must 
be reported by supervision to threat assessment team members, 
who are trained to investigate such incidents ﬁand to recommend 
appropriate action based on USPS policy.ﬂ 
Harden states that on May 23, 1996, Lilly told Harden that 
there were no disciplinary actions in Guerin™s file pertaining to as 
alleged July 22, 1995 incident between Guerin and the steward.  
With regard to the request  for investigation reports, Lilly told 
Harden at that time that it was unlikely they would be provided 
and were not provided.  No other reason was given.  Harden and 
Lilly had previously discussed this issue on several occasions. 
Harden noted that among the bargaining unit employees disci-
plined for having engaged in 
alleged similar misconduct were 
Harden, Zebrowski, Slingerlands, Noska, and another whose 
grievance was headed for arbitration.  Harden had been issued a 
letter of warning in June 1995 for uttering profanities, whereas 
the Union had been informed by unit employees that Supervisor 
Guerin had engaged in profanities and verbal threats. 
EAP Coordinator Lisa Lynch (whose position now carries the 
title Workplace Intervention Analyst) testified that her duties 
including providing summarizations and recommendations to 
management.  In doing so, Lynch undertakes work climate as-
sessments after discussions with the appropriate managers, and 
then interviews the employees i
nvolved.  Lynch testified that 
employees must be free from the fear of retaliation and therefore 
it is necessary to maintain confidentiality.  In this regard, Lynch 
states that she does not take individual affidavits, and that the 
summaries that she prepares do not specify by name what em-
ployees who are interviewed by her have to say.  Whatever notes 
Lynch has are considered by her to be personal and are not 
shared with anyone.  The reports or summaries Lynch prepares, 
names the employees who were interviewed and summarizes 
their perceptions, and makes recommendations to the appropriate 
plant management official.  The reports generally provides em-
ployees™ perceptions and the basis therefor. 
In the fall of 1995, Lynch was asked by the plant manager, Jim 
Thero, to conduct a climate assessment involving tour 3 in the 
maintenance department after Lynch reported to Thero that vari-
ous employees had complained to her about Guerin.  Thereupon, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644Lynch interviewed employees under Guerin™s supervision indi-
vidually, as well as Guerin.  Lynch knew that the Union was 
aware that she was interviewing these individuals.  Lynch states 
she assured the employees that she would only provide summari-
zations to management and not identify by name what they said 
to her.  While Lynch suggested the possibility that if her report 
were made available to the Union it might end up being posted, it 
is noteworthy that there is no evidence at all that the Union was 
approached at any time about limiting disclosure upon receipt of 
the information.  Lynch™s report was sent to Plant Manager 
Thero, Maintenance Manager Fuschino, labor relations, the man-
ager of human resources, and the acting plant manager, as they 
were the persons responsible for taking corrective action. 
On cross-examination, Lynch stated that her recommendations 
include whether discipline is 
necessary, although management 
makes the actual determination as to the issuance and type of 

discipline.  Her practice is to advise individuals that what they 
tell her is considered confidenti
al, unless it involves criminal 
activity, sexual harassment, 
or a threat
.  When asked whether she 
had ever asked individuals if they had any objection to releasing 
information to third parties, Lynch replied that that is an option 
that might be presented.  In this particular instance, Lynch inter-
viewed six or seven individuals, including Guerin.  Lynch told 
them that she had been asked by Thero to conduct a climate as-
sessment to provide recommendati
ons and that only summariza-
tion™s would be submitte
d by her to Respondent.  The names of 
the individuals interviewed, however, are contained in her report.  
Lynch testified hat the zero tole
rance policy against violence or 
threats of violence applies to all postal employees, supervisory 
and nonsupervisory, equally.  Normally, Lynch would be notified 
by management as to any action taken against individuals. 
Fuschino testified that, based on 
his investigation, he had made 
a determination that there was an incident involving Guerin and 
ascertained what he considered to be the facts.  Fuschino com-
plied investigative records within 2 to 4 weeks of the incident.  In 
the investigation, Fuschino interviewed a number of bargaining 
unit employees, including Mannion, Zebrowski, Chapman, Hal-
pin, Kennedy, as well as Guerin.  Fuschino testified that he con-
sidered the report to be confidential and that he told those inter-
viewed that the  report would only be provided to Thero and the 
postal inspectors.  Fuschino testified that, to the best of his 
knowledge, the Union never provided justification for the re-
quest. Fuschino testified that he reviewed Lynch™s report with Thero 
to be able to determine if the results of his own investigation 
were accurate.  Fuschino expressed his belief that if such infor-
mation was released to the Union, the employees who provided 
information might be ostracized 
by their coworkers.  Fuschino 
states that in his report he recommended that both Guerin and the 

employee involved in the incident bother be given EAP counsel-
ing.  He indicated that he was unaware that any of his investiga-
tive reports had been made available to the Union.  However, 
Fuschino acknowledged that he had assumed that the investiga-
tive report in question had been
 provided to the Union because 
one of the employee statements appended to the report had been 

posted in the men™s locker room. 
On August 10, 1995, the Union had requested all witness 
statements concerning the Guerin
 incident.  Lilly approved the 
request the same day.  On August 17,m Fuschino™s investigative 
memorandum, with attached witn
ess statements, were provided 
to the Union.  The report indicates that Fuschino considered both 

Guerin™s and Zebrowski™s behavior ﬁunacceptableﬂ and that ﬁI 
will seek official reprimand for both employees.ﬂ 
According to Lilly, in addition to advising the Union to pro-
vide justification for the request, he search for documents that 
might be responsive and he discovered there were no ﬁinvestiga-
tion reportsﬂ compiled by postal inspectors.  Lilly states that he 
informed the Union on May 23, 1996 that this information re-
quest was not being honored by Respondent. 
As set forth above, the Union has demonstrated that the re-
quested information concerning Guerin is relevant to establish 
possible disparate treatment by Respondent against bargaining 
unit employees.  In this regard, Respondent™s ﬁzero tolerance 
policyﬂ applies equally to barg
aining unit and supervisory per-
sonnel, unit personnel had been disciplined for the same conduct, 

including the steward, Zebrowski, who had been involved in the 
same incident with Guerin, and the Union was aware not only of 
Guerin™s conduct, but also that Respondent had conducted an 
investigation into Guerin™s cond
uct, as well as the identities of thos bargaining unit employees interviewed by management.  It 
is further obvious that the inform
ation request provides justifica-
tion on its face entitling the Union to receipt, i.e., improper be-

havior [threats and harassment] by Guerin toward the steward 
and custodians.  The Union™s suspic
ions that Guerin was in fact 
that beneficiary of disparate treatment against Zebrowski appears 
to have been borne out.  Thus, while Fuschino claims that here 
merely recommended that both Zebrowski and Guerin receive 
EAP counseling, it appears that Zebrowski was also disciplined, 
while Guerin was not, even though Fuschino had recommended 
that both of them receive official reprimands. 
Such investigative reports are generally disclosable.  See, e.g., 
NLRB v. New Jersey Bell Telephone Co., 
936 F.2d 144 (3d Cir., 
1991), enfg. 300 NLRB 42 (1990); 
United Technologies Corp.,
 277 NLRB 584, 589 (1985).  It is submitted that Lilly™s admitted 

refusal to provide such report
s is unlawful, and Respondent 
should be ordered to provide them. 
Respondent first made its claim of confidentially at the trial.  
IN this regard, as to Fuschino™s report, Respondent had previ-
ously willingly provided it, or a report Fuschino had prepared on 
a different incident involving Gu
erin.  The defense of confidenti-
ality had never been raised before
 this trial. In these circum-
stances, I agree with the General Counsel™s contention, that Re-
spondent is estopped from raising th
is contention at trial.  Simi-
larly, with regard to EAP Coordinator Lynch™s report, no claim 

of confidentiality had been raised pr
ior to the trial.  In conclude that this claim is therefore pretextual.  In this regard, to the extent 

Lynch™s report was made availa
ble to Respondent for further 
action to be taken by Respondent, such a report should similarly 

have been available to the Union at its request.  Further, Respon-
dent at no time approached the Union about limiting the amount 
of information provided, such as deleting names of witnesses, 
etc., or restricting disseminati
on.  If Respondent was genuinely 
concerned about the possibility of harassment or embarrassment 

of and by employees, it could have addressed such concerns to 
the Union.  In fact, as noted above, Lynch™s report did not even 
reveal in her report by name the information provided her. 
 POSTAL SERVICE 645See 
Minnesota Mining & Mfg. Co
., 261 NLRB 27, 30 (1982), 
Board required to balance union™s
 need for information against 
any ﬁlegitimate and substantialﬂ confidentiality interests.  The 
accommodation in each case depends on its particular circum-
stances; 
New Jersey Bell Telephone Co
., 289 NLRB 318, 319Œ
320 (1988), no showing the absentee records contained informa-

tion of an ﬁintimate and highly personal nature,ﬂ fact that an em-
ployee does not give formal consent, or might even object, to 
disclosure does not 
in itself constitute grounds for withholding, 
even where employer shows the records contain highly intimate 
medical or other information, information disclosable although 
names of employees deleted on 
showing that disclosure would 
invade personal privacy interest
s and union could function with-
out disclosure of names; 
Assn. of D.C. Liquor Wholesalers, 
300 
NLRB 224, 229 (1990), general, belated, and eschewed asser-

tions of confidentiality do not justify withholding of information 
where it fails to come forward 
with some offer to accommodate 
its concerns with its 
bargaining obligations, 
Mobil Oil Corp., 
303 
NLRB 780 (1991), employer required to provide summary of 
informant™s report regarding employee use of illegal drugs; 
Postal Service, 305 NLRB 997 (1991), ﬁinterest confidentiality 
does not outweigh union™s right to obtain information from In-

spection Service Manual about use 
of force by postal inspection against employees, absent showi
ng disclosure would be used to 
disrupt investigatory process, also
 required to disclose Inspection 
Service findings made with respect to complaints of postal in-
spector misconduct, although na
mes of complainants may be 
withheldﬂ; 
Postal Service
, 307 NLRB 429, 433Œ434 (1992), no 
showing union was prone to breach 
confidentiality of disciplinary 
action letter issued against supervisor, employer made no attempt 

to mitigate any real or imagined business concerns by proposing 
to provide information subject to reasonable restrictions, thereby 
failing to meet obligation to bargain for an accommodation be-
tween parties™ rights and interests; employer failed to even in-
form union of claim of confidentiality; 
Holiday Inn on the Bay, 
317 NLRB 479, 481Œ483 (1995), no recognized established pub-

lic policy against disclosure of information concerning discipline 
imposed for comparable infractions
, as ﬁthe information in ques-
tion concerns willful activity of a kind that the Respondent had 
itself made the public basis for discipline and discharges of em-
ployeesﬂ no showing employees or supervisors expect discipli-
nary records to remain confidential nor that employer has made 
commitment to them to maintain confidentiality of disciplinary 
records; 
Detroit Newspaper Agency
 317 NLRB 1071, 1072Œ1074 
(1995), blanket claims of confidentiality will not be upheld, con-
fidentiality claims must be timely raised so that parties can at-
tempt to seek accommodation; untimely where claim raised for 
first time at or shortly prior to 
hearing, confidential information 
limited to highly personal information such as medical or psycho-
logical information, substantial pr
oprietary information, such as 
trade secrets, that which could be expected to lead to harassment 

or retaliation, and that which is 
traditionally privileged, such as 
memoranda prepared for litigation; employer must first prove 
confidentiality claim before bala
ncing union™s need for informa-
tion against legitimate and substantial confidentiality interests. 
On November 30, 1995, the Union requested the work 
hoursŠEAR (employee activity reports) Reports for all customer 
service transitional employees between November 11 and 24, 
1995, regarding alleged use of transitional employees to the det-
riment of career employees.  On December 4, 1995, Lilly replied 
that he needed the names and social security numbers of the indi-
viduals for whom the Union was seeking the information. 
Harden testified that under the collective-bargaining agree-
ment there are certain conditions required before transitional 
employees can work overtime hours.  There were only five to 
seven transitional customer service employees.  The Union fi-
nally received the information on May 17, 1996. 
I conclude that Respondent™s 
6-month delay in providing the 
information was unlawful, and violative of Section 8(a)(1) and 
(5). On December 14, 1995, the Union requested a copy of the 
snow removal contract for the Fort Orange station 1995Œ1995, 
including the bid solicitation and list of unsuccessful bidders 
regarding an issue of subcontracting. 
Harden testified that bargain unit custodians normally perform 
snow removal of sidewalks, and 
a contractor was performing this 
work.  The Union wanted to ascertain exactly what work had 

been contracted out.  The Union received the snow removal con-
tract on March 11, 1996, and at that time the Union was informed 
that the other two items did not exist. 
Ultimately, the parties agreed that unit employees would re-
move snow from sidewalks. 
According to Lilly, the contract and other materials, if they 
had existed, were located at the Northwest Area Office in Win-
dsor, Connecticut, and it 
thus took some time to obtain the docu-
ment.  Lilly did not indicate when he requested the materials 
from Windsor and when he received them.  While the informa-
tion request attached to Lilly™s declaration provides that the re-
quest had been approved on December 15, 1995, it is noteworthy 
that the copies submitted by the General Counsel did not contain 
such notation. I conclude that the 3-month delay in providing the information 
was unlawful and in violation of Section 8(a)(1) and (5).  In this 
regard, it is inherently unlikely that Respondent had timely in-
formed the Union that the reques
t had been approved and that it 
would be seeking to obtain the document.  If it had, there would 
have been no apparent reason for the Union to file an unfair labor 
practice charge on this subject. 
On June 3, 1996, the Union requested copies or access to Tour 
II Maintenance Supervisor Frank Appio™s Forms 3971 and 3972 
for the preceding 12 months.  The request alleges that the Union 
had reason to believe supervisors were being treated differently 
than craft employees concerning attendance (unscheduled ab-
sences) regarding a grievance over a warning issued to employee 
Raymond Van Egghen. 
On June 10, Labor Relations Sp
ecialist Lisa Hambalek replied 
that supervisors are not similarly situated to craft employees and 
that the Union need to identify specific reasons to establish the 
relevance of the information.  On July 1, Shop Steward John 
Zebrowski responded that it was ﬁa known fact Mr. Appio has 
missed a lot of work within the last 12 months.  Everyone under 
his supervision knows that as well as everyone in the mainte-
nance craft.  In order to say whether or not their [sic] unsched-
uled absences or scheduled absences, we first have to review his 
3971™s and 3972™s.  As for the concerns about the privacy of this 
information. . . .  the only information left should be the dates of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646the absences, the number of hours used, and whether or not there 
[sic] scheduled or unscheduled absences. . . . Our intent is to 
establish disparate treatment, and the information requested is 
relevant because Mr. Appio had missed a lot of time, and that is 
not mere suspicion as you state in your memorandum but 
fact. . . . I would note that Mr. Appio is on tour 3, and so is the 
grievant...who received the L.O.W. from Mr. Appio.ﬂ 
On September 18, Lilly informed the Union that management 
would disclose the 397s during the 6 months preceding Van 
Egghen™s warning.  On October 
4, Harden responded that the 
Union was not limited to the same timeframe as Van Egghen™s 
recorded unscheduled absences to prove disparate treatment.  In 
this regard, the Union noted that in other instances management 
has issued warnings on the basis of unscheduled absences over a 
12-month period. 
Harden testified that the 397™s are leave slips and the 392™s is a 
leave analysis form used in tracking attendance over a 12-month 
period.  The Union had reason to
 believe Supervisor Appio™s 
attendance record was problem of an extended period of time, 
based on information provided by employees working under his 
supervision.  Supervisors and bargaining unit personnel are sub-
ject to the same attendance policies, including scheduled and 
unscheduled absences.  Harden also noted that the Union rejected 
the Employer™s offer to provide the information for a 6-month 
period since the Union had information to believe Appio™s atten-
dance had been deficient for at least 12 months. 
The Union has never received any of the information re-
quested, although the underlying grievance was ultimately settled 
prior to arbitration, on February 13, 1997.  Harden testified that 
the Union could not verify rumors that Appio™s absences were 
unscheduled without access to the requested forms. 
Lilly states that he informed Harden on May 23, 1996, that this 
information would not be provided to the Union. 
The Board has consistently found an obligation on the part of 
the Postal Service to provide information pertaining to disparate 
treatment between bargaining unit employees and nonunit and/or 
supervisory employees where, as here, they are subject to the 
same standards of behavior and 
there is a factual basis beyond 
mere suspicions for the request.
  Thus, the steward advised Re-
spondent that it was a known fact that Appio had been frequently 
absent during the 12 months covered and the employees under 
Appio™s supervision had informed the Union that Appio had an 
attendance problem over an extended period of time.  That was 
based upon their observations.  The only question that the forms 
would have addressed is whether or not those absences had been 
unscheduled.  
Postal Service,
 289 NLRB 942 (1988), information 
regarding disciplining of supervisors arising out of the investiga-
tion into gambling activity; 
Postal Service, 301 NLRB 709 
(1991), information relating to allegation, investigation and dis-

position of supervisors™ alleged falsification of documents and 
complete disciplinary file
s where guilty established; 
Postal Ser-
vice, 307 NLRB 429, 432Œ434 (1992), disciplinary action letter 
issued to supervisor ordered disclosed where bargaining unit 
employee received higher level of discipline for similar violation 
of policy against violence or threats thereof; 
Postal Service, 
310 
NLRB 391 (1993), supervisors™
 timecards ordered disclosed 
where they had been personally observed by steward reporting 
late for work and both unit employees and supervisors are subject 
to Respondent™s attendance and tardiness rules; Cf., 
Postal Ser-
vice 310 NLRB 530, 536Œ537 (1993), Respondent not required to 
provide information pertaining to supervisor™s falsification of 
documents and return to work, wh
ere there was no evidence rule 
applied equally to supervisors a
nd mere assertion that ﬁevery-
body knewﬂ supervisor had falsified timecard was mere suspi-
cion; Postal Service
, 310 NLRB 702 (1993), 702Œ703 vague, 
general reports, not linked to sp
ecific time period and dependent 
on unnamed witnesses™ subjectiv
e judgments about what might 
ﬁborderﬂ on leave abuse insufficient to establish relevance.  In the 
present case, the information request was limited to a single su-
pervisor for a specific period 
based upon factual information 
within the Union™s possession.  I 
conclude that the failure to sup-
ply the requested information to the Union was violative of Sec-
tion 8(a)(1) and (5). 
The fact that the underlying grievance has since been settled 
does not, for the reasons cited along by itself render the Union™s 
entitlement to the information moot.  Accordingly, I conclude 
that Respondent be ordered to provide these items. 
Kathleen O™Neill, Mid Hudson Local steward, recording 
secretary, and executive board member, testified that her duties 
encompassed the Poughkeepsie main facility, which encom-
passes an Arlington branch, a
nd the Plattekill post office. On December 11, 1995, by lette
r, the Union requested all of 
the 3972™s for calendar year 1995 in the ﬁArlington Branch, Poke 
[sic] P.O.  A bargaining unit employee at the Arlington branch, 
Terry O™Neill, had been issued a 
letter of warnings for attendance 
problems.  The form 3972 is a chart of employee attendance over 
a period of time, normally covering one year, on 1 of 2 sheets of 
paper.  O™Neill attendance record with that of the other employ-
ees in the office to determine whether she had been discriminated 
against or treated disparately.  There were approximately seven 
clerical employees, several carriers, and a couple of maintenance 
employees working at Arlington. 
The information had not been received as of the step 1 and 2 
grievance meetings, and therefor
e O™Neill did not have the bene-
fit of this information and could not conduct an investigation for 
purposes of these meetings or in preparing a submission to the 
step 3 union representatives.  The Union did not receive the in-
formation until late February, at which time the grievance was 
already at step 3.  I this regard, Poughkeepsie Postmaster Thomas 
Nucifore informed O™Neill on January 3, 1996 that the request 
involved 372 pages of duplication and billed the Union $105 in 
costs.  On January 19, O™Neill a
dvised Nucifore in writing that 
on January 5 he had agreed to provide the information at no 

charge since the information was well below the 100-page limita-
tion, having been limited to the Arlington facility.  The letter 
further stated that the information had not yet been received. 
I conclude that without the information, the Union was unable 
to properly present much of a case
 at steps 1 and 2, even though 
O™Neill was aware that other em
ployees had absences, by not 
having the requested information she was unable to document her 
contention. In this regard, O™Neill testified that without such requested in-
formation, the Union was prevented from being able to show that 
Respondent™s treatment of a grievant
 is different fro that of other 
employees.  With the information, a grievance settlement at step 
1 and 2 would be much more likely.  In addition, by the time a 
 POSTAL SERVICE 647grievance is appealed to step 3 
it is difficult to get information 
ﬁout of the systemﬂ. 
Poughkeepsie postmaster Thomas Nucifore testified that the 
request encompassed 372 pages and that was the reason for as-
sessing costs.  He added that he 
was told in late January or mid-
February 1996, presumably by his superiors, to provide the in-
formation without charge.  Nuci
fore construed the request as 
including employees at the Poughkeepsie post office, although he 

acknowledged that the information request properly identified the 
Arlington branch.  The request forms encompassed 2 to 4 pages 
per employee covered. 
On rebuttal, O™Neill testified that 3972,s provided totaled 
about 20 to 25 pages and could not have taken long to assemble 
and copy.  In this regard, O™Neill explained by phone to Nucifore 
that she only wanted the forms fo
r the Arlington facility.  This 
was conveyed to Nucifore shortly after the information request. 
The credible facts establish that the information request was 
clearly on its face limited to the Arlington facility and thus only 
covered 20Œ25 pages.  Even after O™Neill repeated to Nucifore on 
January 5 that all she was seeking was the Arlington forms, they 
were not provided until late February, over 2 months after the 
request, at which time the grievance was already at step 3.  Ac-
cordingly, Respondent™s unjustified delay in providing the infor-
mation was unlawful. 
On December 11, 1995, by letter, the Union requested the 
quarterly listings from the Postal Data Center for the Arlington 
Branch and Poughkeepsie Main 
post office for the third and 
fourth 1995 calendar year quarters.  On January 2, 1996, the 
request was denied on the basis of 
relevance.  This also pertained 
to the warning issued on Terri O™Neill.  The requested informa-

tion lists the amount of leave each employee uses per quarter, 
which would have enabled the Union to pinpoint the employees 
who had a lot of leave usage so that their printouts could be 
pulled out and compared with the grievant™s.  Steward O™Neill 
testified tat it is much easier to
 use the quarterly listing to pin-
point those employees with subs
tantial leave usage instead of 
poring through hundreds of sheets of paper. 
On February 22, 1996, O™Neill was informed tat the request 
was being forwarded to the timekeeper for processing.  However, 
O™Neill was subsequently told that Respondent did not have the 
records.  The information was never provided.  The letter of 
warning was ultimately purged from the grievant™s file after the 
grievant was submitted to step 3. 
According to Nucifore, he deni
ed the request because there 
was no such report available from the Postal Data Center.  He 
claims that his response, ﬁno relevanceﬂ was just his way of say-
ing he didn™t have it. 
I conclude it is clear that the information, if it had existed or 
does exist, is relevant, as established by O™Neill.  Contrary to 
Nucifore testimony, I conclude th
at the request was denied by  
hum on the basis of relevance. I 
conclude such denial was there-
fore unlawful, and Respondent has further violated Section 
8(a)(1) and (5) by belatedly informing the Union that it did not 
have the records. 
On December 11, 1995, by letter, the Union requested the 
ﬁhours type inquiry reportﬂ fro
m September to November 30, 
1995 for all Arlington clerks.  On January 2, 1996, the request 
was denied with the notation, ﬁr
equest needs to be specific to 
type of leaveﬂ. 
O™Neill testified that this inform
ation would provide a printout 
listing employees™ time worked, leave time, leave without pay 
time, and sick leave, and would assist the Union in pinpointing 
those employees in the office wi
th similar or worse attendance 
records.  However, on February 22,
 1996, after repeated requests, 
the information was provided.  By that time, the grievance had 
been appealed to step 3 over a month earlier. 
Nucifore testified that he was informed by the timekeeper that 
the request had to be by specific code.  He believed that after 
informing O™Neill of threat, she resubmitted the request and that 
Nucifore gave it to the timekeeper.  He assumed that the informa-
tion was provided because he didn™t receive any further com-
plaints from O™Neill. 
The information ultimately received by O™Neill totaled about 
17 pages.  O™Neill further testified that Nucifore did not provide 
the information to the timekeeper until the end of January, byt 
that Nucifore refused to allow the timekeeper to process the in-
formation request on the clock and that Nucifore was not allot-
ting any overtime for the timekeeper. 
O™Neill testified as had Harden, as to the strict time limitations 
under the contractual grievance procedure.  The Union has 14 
days to file at step 1, and Resp
ondent must answer within 5 days, 
although Respondent often denies 
the grievance the same time it 
is filed.  The Union has 10 days to appeal to step 2.  The step 2 
meeting is supposed to be held within 7 days. 
I conclude that the original denial of the information request 
was unlawful and in violations of Section 8(a)(1) and (5) in this 
regard, Nucifore, in denying the request, wrote that the request 
had to be by type of leave, made
 it apparent that the request was 
based on any type of leave, since the Union™s intention was in 
pinpointing other employees with worse attendance records, 
irrespective of the type of leave taken.  I further conclude that the 
delay of more than 2 months I ultimately providing the informa-
tion was unlawful and in violation of Section 8(a)(1) and (5).  In 

this regard, it appears that Nucifore unduly impeded the Union™s 
receipt of the information by his delay in submitting authoriza-
tion to the timekeeper and restricting the timekeeper from work-
ing overtime to access the 17 pages of printouts. 
On December 11, 1995, by letter, the Union requested a copy 
of all the Forms 3971 for Terri O™Neill for all the dates cited in a 
letter of warning that issued on December 1, 1995.   
Shop Steward O™Neill testified that
 that forms are used by em-
ployees requesting leave and the type of leave requested, which is 
then approved or disapproved by the supervisor.   
The information was not provided until the grievance was at 
step 3. 
I conclude such delay in provid
ing the information was in vio-
lation of Section 8(a)(1) and (5). 
On September 18, 1996, by letter the Union requested copies 
of the Forms 1412 and IRT tapes for the entire audit period of a 
letter of demand issued n empl
oyee Dorothy Holveg on August 
31, 1996. 
O™Neill testified that the 1412; 
daily financial form, was only 
provided for one day, August 28, 1996; and that the IRT tapes 

were apparently not maintained fo
r Plattekill.  In this regard, 
Holveg was issued the letter of demand for having a cash short-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648age and the 1412™s would show what occurred on a daily basis.  
O™Neill had requested the 1412™s for not only one day, but for the 
entire audit periods.  Normally, a series of cash shortages during 
an audit period take place when a letter of demand issues.  By 
examining the 1412™s the Union can
 ascertain if there may have 
been a mathematical error.  The standard audit period is 3 or 4 

months.  I the particular letter of demand issued on Holveg, there 
was a 1-month period, and O™Neill wanted the information dur-
ing that entire period to see if there was a mathematical error or 
some other problems during the letter of demand period.  In other 
words, the opening and closing balances of not only the day of 
the alleged shortage, but other days would be pertinent to deter-
mine if there was a consistency or inconsistency. 
The single 1412 that was provided the Union, was not pro-
vided until January 30, 1997, which was well after the letter of 
demand grievance had been submitted to step 3.  The letter of 
demand grievances is still in step 3 or may be scheduled for arbi-
tration. Reilly testified that the audit period for the letter of demand 
only covered 1 day. 
Argument
 I conclude, from the informa
tion request and O™Neill™s testi-
mony that the Union was requ
esting, and was entitled to, the 
Forms 1412™s for the entire audit period, and Respondent failure 
to provide them is unlawful and in violation of Section 8(a)(1) 
and (5).  Reilly™s assertion that 
the audit period for the letter of demand was limited to one day is not convincing.  Thus, even if 

the letter of demand itself was 
based upon an shortage the oc-
curred on only one date; August 2; the Forms 1412 for preceding 

and subsequent dates might establ
ish how the alleged shortage on 
that date occurred.  In addition, on September 4, 1996, thenŠ

OIC Picarello referred to severa
l alleged discrepancies; August 
19, 26, 28, and 31.  I conclude th
at the 1412™s for those dates, as 
well as the other dates covered by the information request, could 
shed light on the letter of demand
.  In these circumstances, apart 
from the delay in providing the single Form 1412 and delay in 

informing the Union that there were apparently no IRT tapes.  In 
conclude that the failure to pr
ovide the additional Forms 1412 is 
unlawful and in violative of Section 8(a)(1) and (5), and that 

Respondent should be ordered to provide them to the Union.  In 
this regard, it is noted that the 
underlying grievance is still pend-
ing at step or arbitration. 
On September 20, 1996, by letter, the Union requested (1) All 
Plattekill clerks™ timecards for pay periods 19Œ2 and 20Œ1, 1996, 
and, (2) a copy of all part-time flexible schedules in Platteskill for 
pay periods 19Œ2, 20Œ1, and 20Œ2, for the period of September 
7Œ17, 1996. 
O™Neill testified that grievant Ho
lveg had been ordered to re-
port to work and was sent home.  Moreover, there was an issue as 
to whether Holveg had been charged with the correct number of 
leave hours taken.  In addition, the Union believed that Respon-
dent had departed from past practice by only placing the start 
times, and not the ending times, o the PTF schedules. 
Only after the grievances had gone to step 3 did the Union re-
ceive a response that was in la
te January 1997.  However, the 
schedules for the first and last weeks of September were  
not included in the materials provided.  Without the schedules 
for those weeks, O™Neill testified she was unable to compare 

them with Holveg™s time cards for those two weeks, which were 
the periods covered by the grievance.  The time cards requested 
were received in late January. 
As noted, however, the time cards themselves, without the 
schedules, did not enable the Union to verify the leave charged to 
Holveg. 
Argument 
I conclude the unlawful delay of
 more than 4 months in pro-
viding the information and Respondent™s failure to provide all of 
the PTF schedules violated Section 8(a)(1) and (5).  I further 
conclude that Respondent should 
be ordered to provide the re-
maining schedules. 
On September 20, 1996, by letter, the Union requested ﬁAll 
reason(s) why, in writing, Cler
k Dorothy Holveg™s documenta-
tion provided for absence of September 9ŒSeptember 23, does 
not meet the criteria outlined in ELM 513 as alleged by LICD.  
Picarello/manager regarding AWOL issued September 18, 1996 
via mail. 
O™Neill testified that the info
rmation was needed because 
Holveg had provided doctor™s notes which normally were con-
sidered sufficient by Respondent when employees are responding 
to requests for medical documentation.  The doctor™s notes that 
Holveg provided explained that she was incapacitated for the 
period in question.  OIC Reilly 
wanted Holveg to provide a 
statement as to the nature of Holveg™s medical condition, which 
according to the Union, is considered to be restricted medical 
information.  The only response the Union received was referring 
back to ELM Employee and La
bor Relations Manual 513, which 
is the portion that refers to medi
cal documentation.  In this re-
gard, O™Neill testified that othe
r employees have provided Re-
spondent with the exact doctor™s note than Holveg had provided 

and this was the first time in O™Neill™s experience such a note 
was deemed unacceptable.  Apparently in late January 1997, 
Respondent provided the Union with a copy of section 513. 
I concluded that part from the 
delay of over 4 months in re-
sponding to the information request. The explanation given by 
Respondent was inadequate.  Thus, in responding to a request for 
the reasons the medical documentation did not meet the EM 
March 13 criteria, Respondent mere
ly provided a copy of section 
March 13.  I conclude that Respondent™s failure to specifically 

direct the Union™s attention to section 513.364 and to give some 
explanation as to what documentation it was seeking was unlaw-
ful, and violative of Section 8(a)(1) and (5). 
I further conclude, Respondent s
hould be ordered to give the 
Union such an explanation. On October 10, 1996, by letter, 
the Union requested copies of 
(1) the PTF schedule for pay periods 20Œ2 and 21Œ1, (2) 
Holveg™s timecard for period 21-1, and, (3) reason why Holveg 
was scheduled to report for September 28, 1996 and not paid for 
reporting. 
O™Neill testified that the information requested would have 
enabled the Union to ascertain if
 Holveg was scheduled to report 
on the date in question, if in fact she reported, if she was not paid, 

and, if not, the reasons therefor.  The Union received no response 
until long after the grievance had been appealed to step 3. 
 POSTAL SERVICE 649As to item (1), although O™Neill testified that she did not re-
ceive the schedules for all the periods, it appears at this time that 
the schedules for the two requested periods may have been pro-
vided in late January.  Althoug
h item (2) was received in late 
January, the Union never received any reponse to item (3). 
Lilly testified that in late Oc
tober he faxed the schedules and 
time cards.  He further claims that O™Neill had been verbally 
provided item (3).  Thus, he cont
ended that he advised that the 
medical documentation had not been received prior to the sched-
uled reporting date, as required, and therefore Holveg was not 
scheduled to report. 
As to items (1) and (2), the information was not provided until 
more than 3 months after it wa
s requested, long after the griev-
ance had been appealed to step 3.  I conclude that this delay was 
unlawful, and violative of Section 8(a)(1) and (5.  As to item (3), 
I conclude that a response was never provided to the Union.  In 
addition, even if Reilly™s assert
ion that he verbally provided a 
response to the Union is credited. 
 I conclude that the failure to a 
written response, or at least an ex
planation that such information 
had been previously been verbally given, was unlawful, and vio-
lative of Section 8(a)(1) and (5). 
 The Union™s entitlement to this 
information is clear.  Thus, in 
Parsons Electric Co
., 304 NLRB 
890 (1991), the employer therein unlawfully failed to comply 
with a request for reasons why an applicant referred by the union 
under an exclusive hiring hall was rejected by the employer.  The 
Board majority noted that, as in the present case, the request was 
limited to specific reasons regarding a single individual in the 
context of a specific grievance. 
On October 10, 1996, by letter the Union requested a copy of 
(1) reason why OIC Reilly contacted Holveg™s personal physi-
cian on about pay period 20Œ2, and (2) the reason why Reilly was 
insisting that Holveg provide a diagnosis and prognosis of her 
medical condition.  The information request cited a Privacy Act 
violation. O™Neill testified that another st
eward received a response from 
Respondent in February or March 1997, long after the grievance 
was submitted to step 3 in November, 1996. 
Reilly testified that he verbally responded to the requests and 
informed the Union that had called the physician only to find out 
if there were evening hours and, as to (2) the medical notations 
merely indicated Holveg was 
incapacitated and gave no other 
information.  Since the Plattekill office had only two clerks, 
Reilly stated that he needed to know when to expect Holveg to be 
able to return to work. 
I conclude that the credible evidence shows that Respondent 
delayed more than 4 months in responding to the request, and 

thus violated Section 8(a)(1) and (5).  In this regard, the February 
5, 1997 response provided only 
covered item (1) above.  As 
noted, the Union was entitled to a 
response to the request for 
ﬁreasonsﬂ.  
Parsons Electric, 
supra
. On October 10, 1996, by letter the Union requested a copy of 
PTF schedules of all Plattekill clerks for July, August, Septem-
ber, and October 1996. 
Respondent responded in late 
January 1997.  However, ac-
cording to O™Neill, the schedules 
for the first and last weeks of 
September were missing.  (The at
tachments to the request reflect 
that the schedules for the first weeks of September were not pro-
vided.  O™Neill testified that th
e information was needed in con-
nection with a past practice grievance in that Respondent had 
threatened to change the practice 
of posting starting and finishing 
times on the schedules by posting only the starting times, which 

in fact the schedules ultimately provided indicate took place. 
Reilly testified that whatever schedules he had were faxed in 
October and provided again in late January. 
I conclude, Respondent™s delay in supplying the information 
for over 3 months was unlawful and violative of Section 8(a)(1) 
and (5).  In addition, the continued failure to provide the sched-
ules for parts of September violated Section 8(a)(1) and (5).  I 
therefore conclude, Respondent should be ordered to provide the 
remaining schedules.  If Respon
dent does not have the, Respon-
dent should inform the Union of that fact and the reasons there-
fore. On October 10, 1996, by letter, the Union requested all ﬁnotes, 
directives, files, information, etc.ﬂ In reference to a 7-day suspen-
sion issued to Holveg. 
O™Neill testified that the information request was standard in 
cases of discipline.  In this inst
ance, Holveg had been disciplined 
regarding attendance and sick le
ave usage.  O™Neill was aware 
from discussions with management 
that a supervisor had given a 
written report that Holveg had been
 seen at a diner with O™Neill 
on one occasion when Holveg had called in sick.  Initially, the 
request was denied.  However, th
e Union did receive notes from 
the Milton post master, but was not provided the notes OIC 

Picarello which were part of the disciplinary action.  Thus, the 
Union did not receive most of the information and files underly-
ing the discipline.  In this rega
rd, in disciplinary grievances the 
Employer bears the burden of proof and the Union routinely 

requests, and receives, the statements, notes, files, etc.  Here, OIC 
Reilly told O™Neill on December 5, 1996 that he had the informa-
tion but was going to provide it un
til he was instructed to do so. 
Reilly testified that in October he attempted to fax two buck 
slips from Milton Postmaster St
arkey, but that Reilly was not 
providing any of his notes, since they were ﬁpersonalﬂ and 

ﬁwould necessarily be the outcome of the final thought process.ﬂ 
O™Neill testified that in October 1996 the Employer had at-
tempted to fax some informatio
n to the Union but they were 
illegible.  O™Neill advised Reilly of this at the time. 
I conclude the Union™s request fo
r all ﬁnotes, directives, files, 
information, etc.ﬂ Pertaining to 
the disciplinary suspension was a 
proper one, and Respondent™s denial of the request was unlawful, 

and violative of Section 8(a)(1) and (5).  In this regard, the Board 
has generally ordered the disclosure of internal investigation 
reports.  
NLRB v. New Jersey Bell Telephone Co
., 936 F.2d 144 
(3d Cir. 1991), enfg. 300 NLRB 42 (1990).  Also, in 
Jewish Fed-eration Council, 306 NLRB 507 (1991), the employer was or-
dered to provide ﬁcopies of all documents and statement in its 
possession which support the Employer™s [discipline], copies of 
all disciplinary memos/letters. . . 
.ﬂ  Accordingly absent a show-
ing that such information does not exist, I conclude Respondent 

is ordered to provide all the requ
ested information, including, but 
not limited to, Picarello™s and Reilly™s notes and memoranda.  As 
set forth above, none of the narrow circumstances in which the 
Board has upheld a claim that the notes are ﬁpersonalﬂ or ﬁconfi-
dentialﬂ apply here.  I conclude that by its failure to supply such 
information, Respondent violat
ed Section 8(a)(1) and (5). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650Reilly testified that on Septembe
r 30 he informed O™Neill that 
she would be able to review the documents requested on Septem-
ber 18 and 20, but that the request for copies was denied since the 
Plattekill facility did not have a photocopy machine.  Thereafter, 
it was agreed that the materials would be faxed to the Union.  
Reilly acknowledged that he was aware that there were difficul-
ties with the fax machine, but claims he was never told that the 
materials were unreadable.  In any event, in January 1997 Reilly 
compiled all information conversed by the charge, consisting of 
22 separate requests, and brought it to Respondent™s labor rela-
tions office.  Reilly acknowledged that unreplaced materials, 
such as time cards, could be safely
 sent to labor relations by reg-
istered mail.  The labor relations office was located 50 feed from 
the Mid Hudson Local™s offices. 
Acting labor relations specialist Richard DeGiorgio testified 
that on December 19, 1996 he received from O™Neill a summary 
of the information requests at Pla
ttekill and the difficulty O™Neill 
was encountering in obtaining it.  On receipt, DiGiorgio stated 
that he advised the Union that he would make sure the informa-
tion would be made available if
 the Union was entitled to it. 
On rebuttal, O™Neill testified that
 she was present in the Union 
office the first time the materials 
were faxed, October 15, and she 
informed Reilly that the material
s coming over were not read-
able.  Reilly told O™Neill that he
 would work o the fax machine 
and try again.  When the materi
als were faxed again on October 
21, O™Neill was out of the office at
 the time.  The following day, 
October 22, she called Reilly and informed him.  Thereafter, 
when she had arranged to view the information at the Plattekill 
facility.  Reilly told O™Neill that he didn™t have time f or her to let 
her review the materials. 
O™Neill further testified that she had given a copy of the Plat-
tekill information requests to 
DiGiorgio and on December 23, 
1996, and he told her he would not provide the information to 

her.  It was that refusal that le
d to the filing of separate griev-
ances. 
Argument
 I conclude that while Respondent should not be found to have 
violated the Act merely because
 it had no copying responsibility 
for the delays in excess of 4 months
 in providing the information.  
Thus, Respondent acknowledges that it could have securely sent 
the materials by registered mail to the labor relations office ofr 
copying, byt chose not to do so.  In addition, even after DiGior-
gio ws provided in December with a summary of the information 
request, it was not provided until we
ll over a month thereafter.  In 
these circumstances, I conclude that the delay in providing the 

information was unlawful, and violative of Section 8(a)(1) and 
(5). CONCLUSIONS OF LAW 
1.  The Board had jurisdiction over Respondent pursuant to 
Section 1209 of the Postal Reform Act. 
2.  The American Postal Workers Union, AFLŒCIO (APWU) 
and its Local 390 and Mid-Hudson Local is a Labor organization 
within the meaning of Section 2(a) of the Act. 
3.  At all times material herein the APWU, and Local 390 and 
Mid-Hudson have been the exclusive representative within the 
meaning of Section 9(b) of the 
Act for the following employees: 
 maintenance employees, special delivery mes-
sengers, motor vehicle employees, and postal 
clerks 
 4.  By delaying the furnishing of certain information, set forth 
in the decision herein, and by refusing to furnish other informa-

tion, requested by the Union, Re
spondent has violated Section 
8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
REMEDY 
It having been found that Respondent has violated Section 
8(a)(1) and (5) of the Act by delaying the furnishing of certain 

information requested, as set fort
h in this decision, I shall rec-
ommend Respondent cease desist therefrom, and take certain 
affirmative action necessary to effectuate the policies of the Act. 
With respect to such information which was ultimately, but 
unlawfully furnished to the Union in an untimely manner is rec-
ommended, as part of the order that Respondent be precluded in 
the grievance-arbitration procedure from objecting to the Union™s 
introduction of evidence and resulting arguments obtained on an 
untimely basis from Respondent. 
With respect to such information not furnished to the Union, it 
is recommended that Respondent furnish such information upon 
request by the Union, should have been raised by the Union at 
preceding steps.  Similarly, to the extent such information has 
been withheld from the Union, it is recommended that Respon-
dent should be affirmatively precluded from relying on the with-
held information in support of its grievance-arbitration positions. 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
1 ORDER 
The Respondent, United States Postal Service, Albany, New 
York, and its Local 390 and its Mid Hudson Local, it officers, 
agents, successors, and assigns, shall 
1.Cease and desist from 
(a) Refusing to bargain collectively with the American Postal 
Workers Union, AFLŒCIO and its aforementioned locals as the 

exclusive representative of all the employees in a unit appropriate 
for the purposes of collective bargaining within the meaning of 
Section 9(b) of the Act, composed of maintenance employees, 
special delivery, messengers, motor vehicle employees, and 
postal clerks, for refusing to provide or delay providing the Un-
ion with information for the processing of grievances. 
(b) In any like or related manner interfere with, restrain, or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) On request, furnish the Union the requested information set 
forth in this decision herein. 
(b) Post at all facilities in the Albany and Poughkeepsie, New 
York area, copies of the attached notice marked ﬁAppendix Bﬂ
2                                                            
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 POSTAL SERVICE 651Copies of the notice, on forms provided by the Regional Director 
for Region 3 after being signed by Respondent™s authorized rep-
resentative, shall be posted 
immediately upon receipt and main-
                                                                                            
 2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
tained by Respondent for 60 consecutive days in conspicuous 
places including all places where notices are customarily posted.  
Reasonable steps shall be taken by Respondent to ensure that the 
notices are not altered, defaced, or covered by any other material. 
(c) Notify the Regional Director for Region 3 in writing within 
20 days from the date of this Order what steps the Respondent 
has taken to comply.   